Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00704-CR

                                   Charlie MAYBERRY,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                     From the 427th District Court, Travis County, Texas
                             Trial Court No. D-1-DC-12-904036
                        The Honorable Jim Coronado, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED December 18, 2013.


                                              _____________________________
                                              Sandee Bryan Marion, Justice